DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is needed to correct the canceled status of claims 6-7 which were inadvertently indicated as allowed claim in the PTO 37 and in the Office Action. The status of the claims are correctly listed in the Issue Classification form and claim index form. 
The amendment filed on 9/20/2021 has been entered. Claims 5-7, 12 and 18 have been 
canceled. Claims 1-4, 8-11, 13-17, and 19-20 remain for examination. 

Allowable Subject Matter
Claims 1-4, 8-11, 13-17, and 19-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claims 1 and 17 filed on 9/20/2021 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a wrist-worn device comprising:  
a band or strap for attaching the device to a wearer's wrist;  
a barcode reader comprising a laser or light emitting diode for illuminating a barcode when activated; 
a sensor configured in use to detect rotation of the device indicative of a rotation of the device around a longitudinal axis of the wearer's wrist; 

an indicator for providing the wearer with a recommendation associated with the product.

ii. the method of operating a wrist-worn device comprising a band or strap for attaching the device to a wearer's wrist, the method comprising detecting rotation of the device indicative of a rotation of the device around a wearer's wrist over at least a pre-defined angle, upon such detection, activating a laser or light emitting diode of a barcode reader or placing the device in a state in which a predefined subsequent action or actions can activate the laser or light emitting diode, wherein activation of the laser or light emitting diode is for illuminating a barcode, and providing the wearer with a recommendation associated with the product using an indicator of the wrist-worn device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN M LE/Primary Examiner, Art Unit 2887